Exhibit 10.2

 

P:\Verastem Corporate Branding\Verastem Oncology Logos\Verastem-02.jpg
[vstm20180930ex102e5c8b2001.jpg]

 

CONSULTING AGREEMENT

 

This Consulting Agreement (together with its attachments, this “Agreement”) made
as of October 16th,  2018 (the “Effective Date”) is between Verastem, Inc. a
Delaware corporation having headquarters located at 117 Kendrick Street, Suite
500,  Needham, MA 02494 (the “Company”), and Louise Phanstiel, residing at 123
Miankoma Lane, Amagansett, NY  11930 (“Consultant”).  The Company desires to
have the benefit of Consultant’s knowledge and experience, and Consultant
desires to provide Consulting Services (defined below) to the Company, all as
provided in this Agreement.

 

1. Consulting Services.  The Company hereby retains Consultant and Consultant
agrees to provide Consulting Services to the Company as it may from time to time
reasonably request (the “Consulting Services”).  Any changes to the Consulting
Services (and any related compensation adjustments) must be agreed upon in
writing between Consultant and the Company prior to implementation of such
changes.

1.1



Performance.  Consultant agrees to render the Consulting Services to the
Company, or to its designee, (a) at such reasonably convenient times and places
as the Company may direct, (b) under the general supervision of the Company, and
(c) on a best efforts basis.  Consultant will comply with all rules, procedures
and standards promulgated from time to time by the Company with regard to
Consultant’s access to and use of the Company’s property, information, equipment
and facilities.  Consultant agrees to furnish the Company with written reports
with respect to the Consulting Services if and when requested by the Company.

1.2



Third Party Confidential Information.  Consultant agrees not to use or disclose
any trade secrets or other confidential information of any other person, firm,
corporation, institution or other entity in connection with any of the
Consulting Services without such third party’s express written consent. 

1.3



Consultant Personnel.  In the event that others are, or may hereafter become,
associated with Consultant or are used by Consultant in connection with the
Consulting Services (“Consultant Personnel”), Consultant agrees to procure from
them agreements containing obligations substantially identical in form and
content to those contained in this Agreement, and Consultant agrees to cooperate
with the Company in procuring execution by them of such assignments and other
papers as may be required by the terms of this Agreement. 

1.4



Compensation.  In consideration for the Consulting Services rendered by
Consultant to the Company, the Company agrees to pay Consultant the sum
of $45,000 payable in three equal quarterly installments over the Term of the
Agreement.    Payments will be made by the Company within thirty (30) days after
the end of each of theCompany’s fisal quarters during the term of the
Agreement.  All fees will be payable in U.S. Dollars in accordance with the
terms of this Agreement.  The Company will reimburse Consultant for reasonable
and pre-approved business expenses incurred by Consultant in the performance of
the Consulting Services under this Agreement.  

(i) Stock Vesting.  Any unvested stock options, which were issued to Consultant
during her previous term of service on the Company’s Board of Directors will
continue to vest during



--------------------------------------------------------------------------------

 



the Term (as defined in Section 6.1) of this Agreement.  Additionally, the
parties agree that Consultant will be free to exercise any and all vested stock
options issued to her by the Company for a period of ninety (90) days following
the termination of this Agreement.  For the avoidance of doubt, the parties
agree that as of the effective date of this Agreement, Consultant will no longer
serve as a member of the Verastem Board of Directors.  As such, and pursuant to
the Company’s Insider Trading Policy, Consultant’s purchase, sale or other
trading in the Company’s common stock will not be subject to public disclosure
obligations on SEC Form 4.  Additionally, pursuant ot the Company’s Insider
Trading Policy Consultant will not be subject to the restictions imposed on
company employees and Directors during regular « blackout » periods.  Consultant
acknowledges that she is precluded by law from trading in Company stock while in
possession of material non-public information concerning the Company.  

2. Inventions.

2.1



Definition.  “Inventions” means all inventions, discoveries, improvements,
ideas, designs, processes, products, computer programs, works of authorship,
databases, gene sequences, cell lines, samples, chemical compounds, assays,
biological materials, mask works, trade secrets, know-how, research and
creations (whether or not patentable or subject to copyright or trade secret
protection) that Consultant makes, conceives or reduces to practice, either
alone or jointly with others, and that (a) result from the performance of the
Consulting Services, and/or (b) result from use of facilities, equipment,
supplies, Research Materials (defined below), or Confidential Information
(defined below) of the Company.  

2.2



Ownership.  Consultant will promptly disclose all Inventions in confidence to
the Company.  Consultant agrees to irrevocably transfer and assign and hereby
does irrevocably transfer and assign to the Company or its successors or
designees the entire right, title and interest now existing or that may exist in
the future to all Inventions and any and all related patents, patent
applications, copyrights, copyright applications, trademarks, trade names, trade
secrets and other proprietary and moral rights in the United States and
throughout the world (“Work Product”).  All Work Product will be the exclusive
property of the Company.  For purposes of the copyright laws of the United
States, all Work Product will constitute “works made for hire,” except to the
extent such Inventions cannot by law be “works made for hire.” Consultant agrees
to execute, at the Company’s request and expense, all documents and other
instruments necessary or desirable to confirm such assignment.  In the event
that Consultant does not, for any reason, execute such documents within a
reasonable time of the Company’s request, Consultant hereby irrevocably appoints
the Company as Consultant’s attorney-in-fact for the purpose of executing such
documents on Consultant’s behalf, which appointment is coupled with an
interest.  Consultant shall not attempt to register any works created by
Consultant pursuant to this Agreement at the U.S. Copyright Office, the U.S.
Patent & Trademark Office, or any foreign copyright, patent, or trademark
registry.  Consultant retains no rights in the Work Product and agrees not to
challenge the Company’s ownership of the rights embodied in the Work
Product.  Consultant further agrees to assist the Company in every proper way to
enforce the Company’s rights relating to the Work Product in any and all
countries, including, but not limited to, executing, verifying and delivering
such documents and performing such other acts (including appearing as a witness)
as the Company may reasonably request for use in obtaining, perfecting,
evidencing, sustaining and enforcing the Company’s rights relating to the Work
Product.

2.3



Moral Rights.  If Consultant has any rights, including without limitation
“artist’s rights” or “moral rights” in the Work Product which cannot be assigned
(the “Non-Assignable Rights”), Consultant agrees to waive enforcement worldwide
of such rights against the Company. In the event that Consultant has any such
rights that cannot be assigned or waived, Consultant hereby grants to the
Company a royalty-free, paid-up, exclusive, worldwide, irrevocable, perpetual
license under the Non-Assignable Rights to (i) use, make, sell, offer to sell,
have made,

 

Page 2

 

 

--------------------------------------------------------------------------------

 



commercialize, and further sublicense the Work Product, and (ii) reproduce,
distribute, create derivative works of, publicly perform and publicly display
the Work Product in any medium or format, whether now known or later developed.

2.4



Research Materials.  For Consulting Services which involve laboratory work or
experiments, “Research Materials” means all materials (a) furnished by the
Company, (b)  developed by Consultant in connection with the Consulting
Services, or (c) the cost of which are reimbursed to Consultant by the
Company.  Research Materials include, in the case of biological materials, all
progeny and unmodified derivatives of those materials, and in the case of
chemical materials, all analogs, formulations, mixtures and compositions of
those materials. Research Materials are the sole property of the
Company.  Consultant agrees not to use or evaluate Research Materials for any
purpose other than as directed by the Company, and not to transfer the Research
Materials to any third party without the prior written consent of the
Company.  Consultant will use the Research Materials in strict compliance with
all laws and regulations.  

2.5



Records.  Consultant shall make and maintain adequate and current written
records of all Inventions, which records shall be available to and remain the
property of the Company at all times. 

2.6



Work at Third Party Facilities.  Consultant agrees not to make use of any funds,
space, personnel, facilities, equipment or other resources of a third party in
performing the Consulting Services, and further agrees not to take any other
action that would result in a third party owning or having a right in any
Inventions, unless agreed upon in writing in advance by the Company.

3. Confidential Information.

3.1



Definition.  “Confidential Information” means information with respect to the
facilities and methods of the Company, Research Materials, trade secrets,
Inventions, systems, patents and patent applications, procedures, manuals,
confidential reports, financial or legal information, business plans, prospects,
or opportunities, personnel information, lists of customers and suppliers, and
information of third parties provided by the Company to
Consultant.  Confidential Information does not include information which (i) is
in the public domain or which becomes part of the public domain through no
wrongful act on Consultant’s part but only after it becomes so publicly known,
(ii) is already in Consultant’s possession at the time of disclosure by the
Company, other than by previous disclosure by the Company, as evidenced by
written or electronic records, or (iii) that becomes known to Consultant through
disclosure by a third party having the right to disclose the information, as
evidenced by written or electronic records. 

3.2



Obligations of Confidentiality.  Consultant will not directly or indirectly
publish, disseminate or otherwise disclose, use for Consultant’s own benefit or
for the benefit of a third party, deliver or make available to any third party,
any Confidential Information, other than in furtherance of the purposes of this
Agreement, and only then with the prior written consent of the Company, and it
is agreed and understood that all Confidential Information shall remain the sole
property of the Company.  Without the Company’s prior written approval,
Consultant will not directly or indirectly disclose to anyone the existence or
terms of this Agreement or the fact that Consultant has this arrangement with
the Company.   If required, Consultant may disclose the Confidential Information
to a governmental authority or by order of a court of competent jurisdiction,
provided that such disclosure is subject to all applicable governmental or
judicial protection available for like material and reasonable advance notice of
such compulsory disclosure is given to the Company.  Consultant will exercise
all reasonable precautions to protect the physical integrity and confidentiality
of the Confidential Information, and will not remove any Confidential
Information or copies or derivations thereof from the Company’s premises except
to the extent necessary to fulfill the Consulting Services, and then only with

 

Page 3

 

 

--------------------------------------------------------------------------------

 



the Company’s prior consent.  Consultant may disseminate or permit access to
Confidential Information only to Consultant Personnel who have a need to know
such Confidential Information in the course of the performance of their duties
under this Agreement and who are bound to protect the confidentiality of the
Confidential Information consistent with the terms of this Agreement. Consultant
agrees to be responsible for any breach of this Agreement by any of the
Consultant Personnel. The Company will be entitled to injunctive relief as a
remedy for any breach of the terms of this Section 4.

3.3



Third Party Confidential Information.  Consultant recognizes that the Company
has received and in the future will receive from third parties confidential and
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  Consultant agrees that Consultant owes the Company and such third
parties, during the term of this Agreement and thereafter, a duty to hold all
such confidential or proprietary information in the strictest confidence in
accordance with the Company’s obligations to such third party, and agrees not to
disclose it to any person, firm or corporation or use it except in carrying out
the Consulting Services for the Company consistent with the Company’s agreement
with such third party. 

4. Restrictions.  While Consultant is engaged by the Company and for a period of
twelve (12) months after the termination or cessation of such engagement for any
reason, Consultant will not:

(i) provide consulting services to, or become a member of the Board of Directors
of any company, business or entity developing or commercializing a product or
sponsoring a project which competes with a product being developed or project
being sponsored by the Company targeting the tumor microenvironment and for
which Consultant is providing Consulting Services. It will not, without more, be
considered a competitive activity for Consultant to be a member of the faculty
or staff of a university, college or other educational or non-profit research
institution; or

(ii) recruit, solicit or hire any consultants of the Company or any person who
was a consultant of the Company during the twelve (12) month period prior to the
termination of Consultant’s engagement by the Company, or induce or attempt to
induce any of the Company’s employees to terminate their employment with, or
otherwise cease or diminish their relationship with, the Company or accept
employment with anyone else.

5. Representations and Warranties.  

5.1



No Conflicts.  Consultant is under no contractual or other obligation or
restriction which is inconsistent with Consultant’s execution of this Agreement
or the performance of the Consulting Services.  During the Term (as defined
below), Consultant will not enter into any agreement, either written or oral, in
conflict with Consultant’s obligations under this Agreement.  Consultant will
arrange to provide the Consulting Services in such manner and at such times that
the Consulting Services will not conflict with Consultant’s responsibilities
under any other agreement, arrangement or understanding or pursuant to any
employment relationship Consultant has at any time with any third party.

5.2



Absence of Debarment.    Consultant represents that (a) neither Consultant nor
any Consultant Personnel has been debarred, and to the best of Consultant’s
knowledge is not under consideration to be debarred, by the U.S. Food and Drug
Administration (“FDA”) from working in or providing consulting services to any
pharmaceutical or biotechnology company under Section 306(a) or 306(b) of the
federal Food, Drug and Cosmetic Act (codified at 21 U.S.C. §§ 335a(a) and
335a(b)); (b) no debarred person will in the future be employed by Consultant to
perform any services hereunder in connection with any application for approval

 

Page 4

 

 

--------------------------------------------------------------------------------

 



of a drug by the FDA; and (c) neither Consultant nor any Consultant Personnel
has a conviction on their record for which a person can be debarred as decribed
in Sections 306(a) or 306(b) of the federal Food, Drug and Cosmetic
Act.  Consultant further represents and warrants that should Consultant or any
Consultant Personnel be convicted in the future of any act for which a person
can be debarred as described in Sections 306(a) or 306(b) of the federal Food,
Drug and Cosmetic Act, Consultant shall immediately notify Company of such
conviction in writing.

5.3



Assignment of Ownership in Work Product.  Consultant represents and warrants
that (i) Consultant has the right and unrestricted ability to assign the Work
Product to the Company as set forth in Section 3 (including without limitation
the right to assign any Work Product created by Consultant’s employees or
contractors); (ii) the Work Product has not heretofore been published in whole
or in part; and (iii) the Work Product will not infringe upon any copyright,
patent, trademark, right of publicity or privacy, or any other proprietary or
intellectual property right of any person, whether contractual, statutory or
common law. 

5.4



Compliance with Law.  Consultant covenants that the services to be provided
hereunder shall be in compliance with all applicable laws, rules and
regulations. Consultant acknowledges that Consultant is subject to the Company’s
insider trading policy, a copy of which can be found on the Company’s website at
www.verastem.com.  

5.5



No Conflicting Agreements.  Consultant represents that Consultant’s performance
of all the terms of this Agreement and as a provider of services to the Company
does not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by Consultant in confidence or in trust
prior to or during this Agreement, and Consultant has not and will not disclose
to the Company or induce the Company to use any confidential or proprietary
information or material belonging to any previous employers or other third
parties.  When performing the Consulting Services, Consultant  agrees to use
only such materials and information of any kind that Consultant has rightfully
obtained and that are not considered proprietary or confidential by any third
party unless agreed to otherwise by the Company in writing.  For the avoidance
of doubt, Consultant is not precluded by the terms of this Agreement from
serving on the Board of Directors of another company or entity so long as that
company or entity is not deemed to be a direct competitor of the Company in the
Company’s reasonable determination.

6. Term and Termination. 

6.1



Term.  This Agreement will commence on the Effective Date and continue through
September 30, 2019 (the “Term”), unless sooner terminated pursuant to the
express terms of this Section 6 or extended by mutual agreement of the parties.

6.2



Termination for Breach.  If either party breaches in any material respect any of
its obligations under this Agreement, in addition to any other right or remedy,
the non-breaching party may terminate this Agreement in the event that the
breach is not cured within ten (10) days after receipt by that party of written
notice of the breach.

6.3



Effect of Expiration/Termination.  Upon expiration or termination of this
Agreement, neither the Company nor Consultant will have any further obligations
under this Agreement, except (a) for liabilities accrued through the date of
termination, and (b) the obligations under Sections  3, 4, 5, 7 and 8 hereof
will survive. Upon expiration or termination, and in any case upon the Company’s
request, Consultant will return immediately to the Company all tangible
Confidential Information, including all copies, reproductions and derivations
thereof, and shall delete any such Company Confidential Information from
Consultant’s computer storage or any other media (including, but not limited to,
online and off-line libraries).



 

Page 5

 

 

--------------------------------------------------------------------------------

 



7. Miscellaneous.

7.1



Independent Contractor.  All Consulting Services will be rendered by Consultant
as an independent contractor, and this Agreement does not create an
employer-employee, partnership, agency or joint venture relationship between the
Company and Consultant.  Consultant will have no rights to receive any employee
benefits, such as health and accident insurance, sick leave or vacation which
are accorded to regular Company employees. Consultant will not in any way
represent herself to be an employee, partner, joint venturer, or agent of the
Company. Consultant is not authorized to make any representation, contract, or
commitment on behalf of the Company or incur any liabilities or obligations of
any kind in the name of or on behalf of the Company.  Consultant shall work
independently, without day-to-day direction from the Company, and may adopt such
arrangements as Consultant desires with regard to the details of the Consulting
Services performed under this Agreement, the hours during which the Consulting
Services will be provided, and the place or places where the Consulting Services
are to be furnished; provided that: (a) such arrangements, details, hours and
location of services shall be consistent with the proper accomplishment of the
agreed objectives of the Company; and (b) such services by Consultant shall be
performed in a manner calculated to obtain the most satisfactory results for the
Company.

7.2



Taxes.  Consultant and the Company agree that the Company will treat Consultant
as an independent contractor for purposes of all tax laws (local, state and
federal) and file income reporting and other forms consistent with such
status.  Consultant agrees that, as an independent contractor, neither
Consultant nor Consultant’s employees are entitled to unemployment benefits in
the event this Agreement terminates, or to workers’ compensation benefits in the
event that Consultant, or any employee of Consultant, is injured in any manner
while performing obligations under this Agreement.  Consultant will be solely
responsible to pay any and all local, state, and/or federal income, social
security and unemployment taxes for Consultant and Consultant’s employees.  The
Company will not withhold any taxes or prepare W-2 Forms for Consultant, but
will provide Consultant with a Form 1099 if and to the extent required by
law.  Consultant is solely responsible for, and will timely file, all tax
returns and payments required to be filed with, or made to, any federal, state
or local tax authority with respect to the performance of services and receipt
of fees under this Agreement. Consultant is solely responsible for, and must
maintain adequate records of, expenses incurred in the course of performing
services under this Agreement, except as provided herein.  The Company will
regularly report amounts paid to Consultant with the appropriate taxing
authorities, as required by law. Consultant will provide the Company with
Consultant’s taxpayer identification number or social security number, as
applicable.  Consultant agrees to indemnify the Company and its affiliates and
hold them harmless from and against any loss, cost, liability or expense
(including attorney’s fees) incurred by the Company or any of its affiliates on
account of any breach of Consultant’s obligations under this Section 9, or on
account of any tax treatment of Consultant by taxing authorities inconsistent
with the terms hereof.

7.3



Use of Name.  Consultant consents to the use by the Company of Consultant’s name
and likeness in written materials and oral presentations to current or
prospective customers, partners, investors or others, provided that such
materials or presentations accurately describe the nature of Consultant’s
relationship with and contributions to the Company.

7.4



Disclosure.  Consultant acknowledges that pursuant to certain federal and/or
state laws and regulations, Company may be required to disclose the nature,
value and prupose of this Agreement to certain government agencies, which may
result in such informatoin becoming available to the general public.



 

Page 6

 

 

--------------------------------------------------------------------------------

 



7.5



Indemnification.    Both parties agree to continue to be bound by the terms and
conditions of the Indemnifiation Agreement by and between the parties dated June
13, 2017 for the Term of this Agreement.

7.6



Assignability and Binding Effect.  The Consulting Services to be rendered by
Consultant are personal in nature.  Consultant may not assign or transfer this
Agreement or any of Consultant’s rights or obligations hereunder except to a
corporation of which Consultant is the sole stockholder.  In no event will
Consultant assign or delegate responsibility for actual performance of the
Consulting Services to any other natural person except to Consultant Personnel
as provided for under this Agreement.  This Agreement will be binding upon and
inure to the benefit of the parties and their respective legal representatives,
heirs, successors and permitted assigns.  The Company may assign this Agreement
to any other corporation or entity which acquires (whether by purchase, merger,
consolidation or otherwise) all or substantially all of the business and/or
assets of the Company.

7.7



Headings.  The section headings are included solely for convenience of reference
and will not control or affect the meaning or interpretation of any of the
provisions of this Agreement.

7.8



Notices.  Any notices or other communications from one party to the other will
be in writing and will be given by addressing the same to the other at the
address or facsimile number set forth in this Agreement.  Notices to the Company
will be marked “Attention: General Counsel.”   Notice will be deemed to have
been duly given when (a) deposited in the United States mail with proper postage
for first class Registered or Certified Mail prepaid, return receipt requested,
(b) sent by any reputable commercial courier, delivery confirmation requested,
(c) delivered personally, or (d) if promptly confirmed by mail or commercial
courier as provided above, when dispatched by facsimile.

7.9



Amendment.  This Agreement may be amended or modified only by a writing signed
by authorized representatives of both parties.

7.10



No Waiver.  No waiver of any term or condition of this Agreement shall be valid
or binding on either party unless the same shall be been mutually assented to in
writing by both parties.  The failure of either party to enforce at any time any
of the provisions of this Agreement, or the failure to require at any time
performance by the other party of any of the provisions of this Agreement, shall
in no way be construed to be a present or future waiver of such provisions, nor
in any way affect the right of either party to enforce each and every such
provision thereafter.  The express waiver by either party of any provision,
condition or requirement of this Agreement shall not constitute a waiver of any
future obligation to comply with such provision, condition or requirement.

7.11



Severability. In the event that any one or more of the provisions contained in
this Agreement is, for any reason, held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability will not affect
any other provisions of this Agreement, and all other provisions will remain in
full force and effect.  If any provision of this Agreement is held to be
excessively broad, it will be reformed and construed by limiting and reducing it
so as to be enforceable to the maximum extent permitted by law.

7.12



Entire Agreement.  This Agreement constitutes the entire agreement of the
parties with regard to its subject matter, and supersedes all previous written
or oral representations, agreements and understandings between the parties.

7.13



Governing Law/Jurisdiction.  All disputes related to or arising out of this
Agreement shall be resolved in the state or federal courts of the Commonwealth
of Massachusetts, to whose

 

Page 7

 

 

--------------------------------------------------------------------------------

 



exclusive jurisdiction each party hereby consents.  This Agreement will be
governed by, construed and enforced in accordance with the laws of the
Commonwealth of Massachusetts applicable to contracts made and to be performed
therein, without giving effect to the principles thereof relating to the
conflict of laws.

7.14



Remedies.  Consultant’s obligations under this Agreement are of a unique
character that gives them particular value; breach of any of such obligations
will result in irreparable and continuing damage to the Company for which there
will be no adequate remedy at law; and, in the event of such breach or
threatened breach, the Company will be entitled to injunctive relief and/or a
decree for specific performance, an award of its attorney’s fees incurred, and
such other and further relief as may be proper.  Consultant and the Company
further agree that no bond or other security shall be required in obtaining such
equitable relief.

7.15



Counterparts.  This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal as of the Effective Date.

 

 

 

 

 

 

 

VERASTEM, INC.

    

CONSULTANT

 

 

 

 

By:

/s/ SEAN C. FLYNN

 

By:

/s/ S. LOUISE PHANSTIEL

 

 

 

 

 

Name:

Sean C. Flynn

 

Name:

Louise Phanstiel

 

 

 

 

 

Title:

VP, General Counsel

 

 

 

duly authorized

 

 

 

 

 

Page 8

 

 

--------------------------------------------------------------------------------